Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended September 30, 2007 OR [ ] TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number 0-24024 VENTURE FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Washington 91 -1277503 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1495 Wilmington Drive, P.O. Box 970, DuPont, WA 98327 (Address of Principal Executive Offices) Registrants telephone number: (253) 441-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: X Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer X Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes X No Indicate the number of shares outstanding of each of the issuers classes of common stock as of the latest practicable date: Title of Class Common Stock Outstanding at November 8, 2007 7,213,487 1 Venture Financial Group, Inc. Table of Contents PART I - FINANCIAL INFORMATION Page Item 1 Financial Statements Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Income (unaudited) 4 Condensed Consolidated Statements of Shareholders Equity and Comprehensive Income (unaudited) 5 Condensed Consolidated Statements of Comprehensive Income 6 Condensed Consolidated Statements of Cash Flows (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2 Management's Discussion and Analysis of Results of Operations and Financial Condition 14 Item 3 Quantitative and Qualitative Disclosures about Market Risk 34 Item 4 Controls and Procedures 36 PART II - OTHER INFORMATION Item 1 Legal Proceedings 37 Item 1A Risk Factors 37 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 6 Exhibits 37 SIGNATURES 39 2 Item 1. Financial Statements VENTURE FINANCIAL GROUP, INC . CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (dollars in thousands) ASSETS September 30, December 31, 2007 2006 Cash and due from banks $ 18,491 $ 16,676 Interest bearing deposits in other banks 470 1,078 Total cash and cash equivalents 18,961 17,754 Federal funds sold - 6,790 Securities available-for-sale 271,005 162,447 Securities held-to-maturity 10,000 - Investment in trusts 682 682 FHLB Stock and TIB Stock 4,590 4,590 Loans held-for-sale 4,178 4,642 Loans 751,801 711,453 Allowance for credit losses (9,416 ) (8,917 ) Net loans 742,385 702,536 Premises and equipment, net of accumulated depreciation 32,203 28,716 Foreclosed real estate 68 34 Accrued interest receivable 4,639 4,394 Cash surrender value of bank owned life insurance 20,140 17,540 Goodwill 24,903 24,910 Other intangible assets 749 964 Other assets 5,276 2,109 Total assets $ $ LIABILITIES AND SHAREHOLDERS EQUITY Deposits Non-interest bearing checking $ 105,105 $ 100,788 NOW, Savings and MMDA 370,220 327,381 Time certificates of deposit 379,362 343,081 Total deposits Federal funds purchased 28,130 - Securities sold under agreement to repurchase 31,394 33,541 Short-term debt 65,066 33,529 Long-term debt 40,000 20,000 Junior subordinated debentures - 22,682 Junior subordinated debentures at fair value 21,994 - Accrued interest payable 1,803 1,783 Other liabilities 8,715 10,091 Total liabilities SHAREHOLDERS' EQUITY Common stock (no par value); 30,000,000 shares authorized, shares issued and outstanding: September 30, 2007 -7,214,237; December 31, 2006  7,186,349 36,068 35,559 Retained earnings 57,213 49,841 Advance to ESOP (634 ) (634 ) Accumulated other comprehensive income (loss) (4,657 ) 466 Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements 3 VENTURE FINANCIAL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (dollars in thousands, except per share data) For the three months ended For the nine months ended September 30, September 30, 2007 2006 2007 2006 INTEREST INCOME Loans $ 16,772 $ 15,700 $ 49,139 $ 41,506 Federal funds sold and deposits in banks 38 73 92 224 Investment securities 4,019 2,117 9,736 4,609 Total interest income INTEREST EXPENSE Deposits 8,552 6,293 23,499 14,429 Federal funds purchased 16 12 18 174 Securities sold under agreement to repurchase 386 445 1,216 1,230 Short-term debt 748 421 2,806 1,971 Long-term debt 450 334 450 903 Junior subordinated debentures 433 596 1,433 1,558 Total interest expense Net interest income PROVISION FOR CREDIT LOSSES 375 400 1,125 700 Net interest income after provision for credit losses NON-INTEREST INCOME Service charges on deposit accounts 1,040 990 2,995 2,969 Origination fees and net gains on sales of loans 376 501 1,241 1,383 Gain on sale of securities 0 5 139 32 Change in market value of junior subordinated debentures 821 0 1,029 0 Other non-interest income 873 741 2,536 2,103 Total non-interest income NON-INTEREST EXPENSES Salaries and employee benefits 4,444 4,311 12,238 11,151 Occupancy and equipment 1,253 989 3,545 3,081 Amortization of intangible assets 72 72 215 170 Other non-interest expense 2,448 1,823 6,526 5,445 Total non-interest expenses Income before provision for income taxes PROVISION FOR INCOME TAXES 1,565 1,403 4,275 4,043 NET INCOME $ EARNINGS PER SHARE Basic $ $ $ Diluted $ $ $ Weighted average shares outstanding, basic Weighted average shares outstanding, diluted See notes to condensed consolidated financial statements 4 VENTURE FINANCIAL GROUP, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS EQUITY AND COMPREHENSIVE INCOME (Unaudited) For the Nine Months Ended September 30, 2007 and 2006 (Dollars in thousands) Accumulated Restricted Advance Other Number of Common Retained Stock To Comprehensive Shares Stock Earnings Awards KSOP/ESOP Income (Loss) Total Balance, December 31, 2005 $ $ $ ) $ ) $ ) $ Comprehensive Income Net Income -
